Citation Nr: 0408276	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-11 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for eye 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from December 1942 
to March 1946.  

This case comes to the Board of Veterans Appeals (the Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia (RO).  The 
veteran testified at a videoconference hearing at the RO 
before the Board sitting in Washington, D.C. in October 2003.  


FINDINGS OF FACT

1.  Service connection for psychiatric disability was denied 
by a Board decision dated in December 1961.

2.  Evidence received subsequent to the December 1961 Board 
decision is either cumulative or it does not bear directly 
and substantially upon whether a psychiatric disability was 
incurred in or aggravated by service; and when considered 
with all the evidence both old and new, it is not so 
significant that it must be considered to fairly decide the 
merits of the claim.

3.  Service connection for eye disability was denied by an 
unappealed rating decision dated in August 1995.


4.  Evidence received subsequent to the August 1995 rating 
decision is either cumulative or it does not bear directly 
and substantially upon whether an eye disability was incurred 
in or aggravated by service; and when considered with all the 
evidence both old and new, it is not so significant that it 
must be considered to fairly decide the merits of the claim.

5.  Service connection for back disability was most recently 
denied by an unappealed rating decision dated in May 2000.

6.  Evidence received subsequent to the May 2000 rating 
decision is either cumulative or it does not bear directly 
and substantially upon whether a back disability was incurred 
in or aggravated by service or whether arthritis may be 
presumed to have been so incurred; and when considered with 
all the evidence both old and new, it is not so significant 
that it must be considered to fairly decide the merits of the 
claim.

7.  The medical evidence of record does not show hypertension 
until several years after service discharge; and there is no 
evidence that hypertension is causally linked to service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 20.1100 (2003).     

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for an eye disability is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 20.1103 (2003).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disability is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 20.1103 (2003).

4.  Hypertension was not incurred in or aggravated by service 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issues on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist appears to be circumscribed, the 
notice provisions of the VCAA are applicable.  The United 
States Court of Appeals for Veterans Claims (Court) has 
recently held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


In September 2001, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection.  He was 
sent a follow-up letter in October 2001, with a copy to his 
representative, that informed him of the requirements related 
to new and material claims.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The 
letters explained that VA would make reasonable efforts to 
help him get evidence such as medical records if he provided 
relevant information about the records.  Additional private 
medical evidence was subsequently received from the veteran.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims files.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim, including at his January 2003 and October 2003 
personal hearings.  Consequently, the Board finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2003); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).    

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issues on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until the claim is reopened.  
See 38 U.S.C.A. § 5103A.  

With respect to the issue of entitlement to service 
connection for hypertension, the Board would note that the 
veteran has not been provided a VA examination in order to 
determine whether he has hypertension related to his 
military service.  Nevertheless, none is required in this 
case.  Such development is to be considered necessary only 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but, unlike this case, contains competent evidence of 
diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury 
or disease in service, or has a presumptive disease during 
the pertinent presumptive period; and indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis or hypertension becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For VA rating purposes, the term "hypertension" means that 
diastolic blood pressure is predominately 90 millimeters or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1 (2003).  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In general, Board decisions and unappealed RO decisions 
are final.  See 38 U.S.C.A.  §§ 7104, 7105; 38 C.F.R. §§ 
20.1100, 20.1103.  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant 
to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  "If new and material 
evidence is presented or secured with respect to a claim 
that has been disallowed, [VA] shall reopen the claim and 
review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see 
also Knightly v. Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, 
or upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated in the 
context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided 
upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light 
of all the evidence, both new and old, after ensuring that 
the VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a) (2003).  Because the 
veteran filed his request to reopen his claim in July 
2001, the earlier version of the law remains applicable in 
this case.


According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.

New and Material Evidence Claims

Psychiatric Disorder

Factual background

The issue of entitlement to service connection for 
psychiatric disability was denied by the Board in December 
1961 because there was no evidence of psychiatric disability 
on service discharge examination in March 1946.  
The "old" evidence

Evidence on file at the time of the December 1961 Board 
decision included the veteran's service medical records, 
VA medical records from March 1953 to August 1960, a 
transcript of the veteran's October 1960 RO hearing 
testimony, private medical records for November 1960, and 
statements by the veteran.  

The veteran's service medical records reveal a diagnosis 
in December 1943 of psychoneurosis, mixed, moderate.  It 
was concluded in June 1944 that the veteran did not have 
any psychoneurotic disease.  An undated medical record 
reveals that the veteran complained of headaches and 
generalized aching after receiving a shot; the diagnosis 
was anaphylaxis.  There were no psychiatric complaints or 
findings on discharge evaluation in March 1946.  


The diagnosis on VA hospitalization in March 1953 included 
anxiety reaction, treated, improved.  VA hospitalizations 
from September 1958 to August 1960 included diagnoses of 
mild anxiety reaction and psychoneurosis with anxiety and 
conversion reaction.

Statements from private doctors dated in November 1960 did 
not refer to psychiatric disability.

The additional evidence

Evidence received since December 1961 consists of October 
1962 statements from the veteran's family and friends, VA 
medical records beginning in August 1973, private medical 
records beginning in December 1973, transcripts of the 
veteran's hearing testimony before the RO and the Board, 
and statements by and on behalf of the veteran.  

According to October 1962 statements from the veteran's 
family and friends, the veteran was in good health when he 
entered service.

The diagnoses on VA hospitalization from August to 
September 1973 included severe anxiety.

According to a September 1983 private physician's 
statement, the veteran had rather profound chronic anxiety 
syndrome.

According to a September 1987 statement from another 
private physician, he began treating the veteran for 
anxiety in 1965.

Adjustment disorder with anxious mood was diagnosed in a 
VA consultation report dated in October 1987.

The veteran testified in support of his claim at his 
personal hearings, including in October 2003, where he 
testified that his service headaches were a manifestation 
of his psychiatric disability.   


Analysis

As discussed by the Board in the law and regulations section 
above, in order for the veteran's claim to be reopened, new 
and material evidence must be of record.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  The Board observes that there 
must be new and material evidence as to any aspect of the 
veteran's claim that was lacking at the time of the last 
final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The December 1961 Board denial was based on the lack of 
evidence of chronic psychiatric disability in the veteran's 
service medical records and post service medical records for 
a number of years after final service discharge.  
 
The pertinent medical evidence received by VA since December 
1961 includes diagnoses of psychiatric disability beginning 
in August 1973.  However, the evidence received since 
December 1961 does not show that the veteran's post service 
psychiatric disability was incurred in or aggravated by his 
military service.  In other words, the new evidence does not 
include evidence of psychiatric disability around the time of 
service and does not include a medical opinion linking the 
veteran's current psychiatric disability to service.  

In sum, there is still no medical evidence that the veteran 
currently has psychiatric disability that was incurred in or 
aggravated by service.  The Court has held that medical 
evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  In this case, 
medical nexus evidence is still lacking.

The veteran's hearing testimony and written statements are in 
essence duplicative of his contentions on file prior to 
December 1961 and are not new.  To the extent that the 
veteran continues to contend that he has psychiatric 
disability due to service, this is essentially repetitive of 
statements he previously made.  As such, the statement is not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, it is now well established that lay statements, 
including the October 1962 statements in support of the 
veteran's claims, cannot be used to establish a nexus between 
a current disability and service.  A layperson without 
medical training, such as the veteran, his family, and 
friends, are not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
noted "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  

In short, the veteran has not submitted competent medical 
evidence that serves to link the currently diagnosed 
psychiatric disability to service.  In the absence of such 
evidence, his claim may not be reopened.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability).  Because the evidence submitted since 
December 1961 is not new and material, the claim of service 
connection for psychiatric disability is not reopened and the 
benefit sought on appeal remains denied.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is not 
applied.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Eye Disorder

Factual background

The issue of entitlement to service connection for eye 
disability was denied by an unappealed rating decision in 
August 1995 because there was no evidence that the veteran 
had an eye disability due to service.  



The "old" evidence

Evidence on file at the time of the August 1995 rating 
decision included the veteran's service medical records, 
October 1962 lay statements, VA medical records from March 
1953 to April 1995, private medical records dated from 
November 1960 to September 1987, transcripts of the 
veteran's testimony at his personal hearings through 
January 1989, and statements by the veteran.  

The veteran's service medical records do not reveal any 
complaints or adverse findings of eye disability.  
Although the veteran noted that his eyes watered easily, 
on discharge examination in March 1946, an eye abnormality 
was not found.  Uncorrected distant vision in March 1946 
was 20/30 in the right eye and 20/20 in the left eye.  

The veteran was hospitalized at a VA hospital in August 
and September 1973 with left eye problems; the pertinent 
diagnosis was optic atrophy of the left eye.

According to private treatment records for December 1973 
and April 1974, the veteran had optic atrophy of the right 
eye.

Optic neuritis was noted on VA hospitalization in June 
1988.  Glaucoma was diagnosed on VA hospitalization in 
April 1995.

The additional evidence

Evidence received since August 1995 consists of VA medical 
records beginning in July 1960, private medical records 
beginning in July 1973, transcripts of the veteran's 
hearing testimony before the RO in January 2003 and the 
Board in October 2003, and statements by and on behalf of 
the veteran.  

Private physician records for July and December 1973 
reveal decreased vision in the left eye and optic atrophy.  

VA hospital records and treatment reports show continued 
bilateral eye problems, with the earliest hospitalization 
or treatment in July 1976.  Subsequent treatment records 
reveal September 2000 assessments of bilateral optic 
atrophy, bilateral history of glaucoma, bilateral nuclear 
sclerosis, and bilateral age-related macular degeneration.  

The veteran testified in support of his claim at his October 
2003 hearing that he got brake fluid in his eyes in service, 
which he believed resulted in post service eye disability.  

Analysis 

The issue of entitlement to service connection for eye 
disability was denied by an unappealed rating decision in 
August 1995 because there was no evidence of eye disability 
in service.

The pertinent medical evidence received by VA since August 
1995, both VA and private, continues to show that the veteran 
has bilateral eye disability.  However, these records do not 
demonstrate that the veteran's post service bilateral eye 
disability was incurred in or aggravated by his military 
service.  Additionally, the new evidence does not contain a 
medical nexus opinion linking the veteran's current bilateral 
eye disability to service.  

With respect to the veteran's October 2003 testimony, the 
Board notes that the veteran did not say that he was told by 
a health care professional that getting brake fluid in his 
eyes in service caused his post service eye disability.  
Moreover, the veteran's testimony cannot be used to establish 
a nexus between a current disability and service because a 
layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Consequently, because the veteran has not submitted competent 
medical evidence that serves to link current eye disability 
to service, his claim may not be reopened.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability).  Because the evidence submitted since August 
1995 is not new and material, the claim of service connection 
for eye disability is not reopened and the benefit sought on 
appeal remains denied.

Moreover, as noted above, the benefit of the doubt doctrine 
is not applicable to this issue since the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim of 
entitlement to service connection for eye disability.  
Annoni, 5 Vet. App. at 467.

Back Disability

Factual background

The issue of entitlement to service connection for back 
disability was denied by the Board in December 1961, April 
1988, and November 1989, with a denial to reopen in August 
1999, and was most recently denied by an unappealed rating 
decision in May 2000 because new and material evidence 
sufficient to reopen the claim had not been submitted.  

The "old" evidence

Evidence on file at the time of the May 2000 rating 
decision included the veteran's service medical records, 
October 1962 lay statements, VA medical records from March 
1953 to September 1999, private medical records dated from 
November 1960 to June 1999, transcripts of the veteran's 
testimony at his personal hearings through January 1989, 
and statements by and on behalf of the veteran.  

The veteran's service medical records do not reveal any 
complaints or findings of back disability, including on 
discharge evaluation in March 1946.  

Low back strain was noted on VA hospitalization in 
September 1958.  

Degenerative joint disease of the lumbosacral spine was 
diagnosed on VA hospitalization in August and September 
1973.

According to December 1973 and April 1974 private 
treatment records, the veteran's complaints included 
severe back pain.

Chronic low back pain was noted in VA treatment records in 
January 1995 and March 1998.

According to a June 1999 private physician's statement, 
the veteran injured his back in 1943 and it had continued 
to bother him since service.

The additional evidence

Evidence received since May 2000 consists of VA medical 
records from July 1960 to May 2003, private medical 
records dated in 1973 and 1983, transcripts of the 
veteran's hearing testimony before the RO in January 2003 
and before the Board in October 2003, and statements by 
and on behalf of the veteran.  The evidence relevant to 
the veteran's low back disability will be discussed below.

The diagnosis on VA hospitalization in July 1976 was 
degenerative joint disease of the lumbosacral spine.  

According to an October 1983 statement from a private 
physician the veteran gave a history of low back injury in 
July 1965 when he was lifting a crippled passenger onto a 
bus that he was driving.  The pertinent diagnoses were 
chronic low back pain, status post lumbar laminectomy, and 
degenerative disc disease.

It was noted during VA hospitalization in August and 
September 1985 that the veteran had had a lumbar disc 
removed in 1967; low back pain was diagnosed.

VA treatment records for January 2000 and March 2001 note 
degenerative joint disease and low back pain.

A magnetic resonance imaging scan of the lumbar spine in 
July 2001 showed multilevel spinal canal narrowing, most 
notably at the L4-5 level.  X-rays of the lumbar spine in 
February 2002 revealed degenerative changes, including 
degenerative disc disease.

The veteran said in his August 2002 appeal statement that 
his back disability was aggravated by his work as a bus 
driver but that it began as a result of injury in service.

The veteran testified at his RO hearing in January 2003 that 
he injured his low back unloading tents in 1943.  He 
testified before the undersigned at his videoconference 
hearing in October 2003 that he fell and injured his back in 
service while unloading tents and that records of private 
back treatment in 1947 and 1954 are unavailable.  The 
veteran's wife also testified in support of his claim in 
October 2003.

Analysis

The most recent unappealed denial of the veteran's attempt to 
reopen his claim for service connection for back disability 
was in May 2000, when the claim was denied because no new and 
material evidence had been submitted.  
 
A review of the evidence added to the claims files since May 
2000 does not include any medical evidence in support of the 
claim.  In fact, the evidence reveals that the veteran 
attributed his low back complaints in October 1983 to an 
injury incurred in July 1965, which is many years after 
service discharge.  Although it was noted on VA 
hospitalization in August 1985 that a lumbar disc had been 
removed in 1967, the new evidence does not show a diagnosis 
of low back disability until VA hospitalization in July 1976.  
Moreover, the new evidence does not include a medical opinion 
linking the veteran's current back disability to service.  

As noted above, the Court has held that medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).  Medical nexus evidence is still 
lacking in this case.

The veteran's hearing testimony and written statements are 
generally duplicative of his contentions on file prior to May 
2000 and are not new.  Although the veteran indicated in his 
August 2002 substantive appeal that his back injury while 
working as a bus driver was an aggravation of his service 
back injury, the Board notes that the service medical records 
are negative for a back disability and the October 1983 
private medical statement did not mention a service back 
injury.  Moreover, lay statements cannot be used to establish 
a nexus between a current disability and service.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In short, the veteran has not submitted competent medical 
evidence which serves to link a currently diagnosed back 
disability to service.  Because the evidence submitted since 
May 2000 is not new and material, the claim of service 
connection for low back disability is not reopened and the 
benefit sought on appeal remains denied.  Additionally, as 
noted above, because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied to this issue.  Annoni, 
5 Vet. App. at 467.

Service Connection Claim

Hypertension

Factual background

The veteran's service medical records do not contain any 
findings of heart disease or hypertension.  His 
cardiovascular system was normal and his blood pressure was 
136/74 on discharge examination in March 1946.  

Private medical records for December 1981 contain an 
impression of arteriosclerotic and/or hypertensive 
cardiovascular disease, with cardiomegaly and left 
ventricular enlargement.  

Atherosclerotic disease was diagnosed on VA hospitalization 
in April 1995.

VA outpatient records dated in September 1999 and January 
2000 reveal that the veteran had hypertension that was 
reasonable controlled.  High blood pressure was noted in VA 
records in July 2002.

The veteran testified at his October 2003 hearing that he 
thought that he had hypertension in service because he was 
turned down from being sent to the front lines and he did not 
known why else he was not sent.

Analysis

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

There is evidence that the veteran currently has 
hypertension.  However, despite the veteran's contention that 
he has hypertension due to service, the medical evidence on 
file does not support this claim.  There is no evidence of 
hypertension in the veteran's service medical records, 
including on his March 1946 discharge examination report.  
There is also no diagnosis or medical evidence of 
hypertension for many years after service discharge.  

The record on appeal contains no indication, aside from the 
veteran's own statements and hearing testimony, that his 
hypertension is related to his military service.  In fact, 
the veteran did not testify in October 2003 that he was told 
by medical personnel that he had hypertension in service, but 
only that he thought that was why he was not sent to the 
front lines.  However, as previously noted, a layperson 
without medical training, such as the veteran, is not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

In summary, because there is no medical evidence of 
hypertension in service or within a year of service 
discharge, and because there is no medical nexus opinion 
linking the veteran's post-service hypertension to service, 
the preponderance of the evidence is against the veteran's 
claim.  Consequently, the doctrine of reasonable doubt is not 
for application, and service connection for hypertension is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a psychiatric 
disability not having been submitted, the claim is not 
reopened and the benefit sought on appeal remains denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for an eye disability not 
having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a low back disability 
not having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.

Service connection for hypertension is denied.


	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



